 



Exhibit 10.12
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. PURPOSE
    1  
2. DEFINITIONS
    1  
3. ADMINISTRATION OF THE PLAN
    5  
3.1. Board
    5  
3.2. Committee
    5  
3.3. Terms of Awards
    5  
3.4. Deferral Arrangement
    6  
3.5. No Liability
    6  
4. STOCK SUBJECT TO THE PLAN
    6  
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
    7  
5.1. Effective Date
    7  
5.2. Term
    7  
5.3. Amendment and Termination of the Plan
    7  
6. AWARD ELIGIBILITY AND LIMITATIONS
    7  
6.1. Service Providers; Outside Directors; Other Persons
    7  
6.2. Successive Awards
    8  
6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards
    8  
6.4. Limitations on Incentive Stock Options
    8  
6.5. Stand-Alone, Additional, Tandem, and Substitute Awards
    8  
7. AWARD AGREEMENT
    9  
8. TERMS AND CONDITIONS OF OPTIONS
    9  
8.1. Option Price
    9  
8.2. Vesting
    9  
8.3. Term
    9  
8.4. Termination of Service
    9  
8.5. Limitations on Exercise of Option
    10  
8.6. Method of Exercise
    10  
8.7. Rights of Holders of Options
    10  
8.8. Delivery of Stock Certificates
    10  
8.9. No Option Repricing
    10  
9. TRANSFERABILITY OF OPTIONS
    10  
9.1. Transferability of Options
    10  
9.2. Family Transfers
    11  
10. STOCK APPRECIATION RIGHTS
    11  
10.1. Right to Payment
    11  
10.2. Other Terms
    11  
10.3. No SAR Repricing
    11  
11. RESTRICTED STOCK AND STOCK UNITS
    12  
11.1. Grant of Restricted Stock or Stock Units
    12  
11.2. Restrictions
    12  

- i -



--------------------------------------------------------------------------------



 



              Page
11.3. Restricted Stock Certificates
    12  
11.4. Rights of Holders of Restricted Stock
    12  
11.5. Rights of Holders of Stock Units
    13  
11.5.1. No Voting and Dividend Rights
    13  
11.5.2. Creditor’s Rights
    13  
11.6. Termination of Service
    13  
11.7. Purchase of Restricted Stock
    13  
11.8. Delivery of Stock
    13  
12. UNRESTRICTED STOCK AWARDS
    13  
13. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
    14  
13.1. General Rule
    14  
13.2. Surrender of Stock
    14  
13.3. Cashless Exercise
    14  
13.4. Other Forms of Payment
    14  
14. DIVIDEND EQUIVALENT RIGHTS
    15  
14.1. Dividend Equivalent Rights
    15  
14.2. Termination of Service
    15  
15. PERFORMANCE AND ANNUAL INCENTIVE AWARDS
    15  
15.1. Performance Conditions
    15  
15.2. Performance or Annual Incentive Awards Granted to Designated Covered
Employees
    15  
15.2.1. Performance Goals Generally
    16  
15.2.2. Business Criteria
    16  
15.2.3. Timing For Establishing Performance Goals
    16  
15.2.4. Performance or Annual Incentive Award Pool
    16  
15.2.5. Settlement of Performance or Annual Incentive Awards; Other Terms
    16  
15.3. Written Determinations
    17  
15.4. Status of Section 15.2 Awards Under Code Section 162(m)
    17  
16. PARACHUTE LIMITATIONS
    17  
17. REQUIREMENTS OF LAW
    18  
17.1. General
    18  
17.2. Rule 16b-3
    18  
18. EFFECT OF CHANGES IN CAPITALIZATION
    19  
18.1. Changes in Stock
    19  
18.2. Changes in Capitalization; Merger; Liquidation
    19  
18.3. Adjustments
    20  
18.4. No Limitations on Company
    20  
19. GENERAL PROVISIONS
    20  
19.1. Disclaimer of Rights
    20  
19.2. Nonexclusivity of the Plan
    20  
19.3. Withholding Taxes
    21  
19.4. Captions
    21  

– ii –



--------------------------------------------------------------------------------



 



              Page
19.5. Other Provisions
    21  
19.6. Number And Gender
    21  
19.7. Severability
    21  
19.8. Governing Law
    21  
19.9. Code Section 409A
    22  

- iii -



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
     CapitalSource Inc., a Delaware corporation (the “Company”), sets forth
herein the terms of its Third Amended and Restated Equity Incentive Plan (the
“Plan”) as of January 25, 2006, as follows:
1. PURPOSE
     This Plan is intended to (a) provide incentive to eligible persons to
stimulate their efforts toward the continued success of the Company and to
operate and manage their businesses in a manner that will provide for the
long-term growth and profitability of the Company; and (b) provide a means of
obtaining, rewarding and retaining key personnel. To this end, the Plan provides
for the grant of stock options, stock appreciation rights, restricted stock,
stock units, unrestricted stock, dividend equivalent rights and cash awards. Any
of these awards may, but need not, be made as performance incentives to reward
attainment of annual or long-term performance goals in accordance with the terms
hereof. Stock options granted under the Plan may be non-qualified stock options
or incentive stock options, as provided herein.
2. DEFINITIONS
     For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:
     2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.
     2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 15) over a performance period of up
to and including one year (the fiscal year, unless otherwise specified by the
Committee).
     2.3 “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Rights, or
cash award under the Plan.
     2.4 “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.
     2.5 “Benefit Arrangement” shall have the meaning set forth in Section 16
hereof.
     2.6 “Board” means the Board of Directors of the Company.
     2.7 “Cause,” unless otherwise provided by the Board or the Committee in the
Award Agreement, has the same meaning as provided in the employment agreement
between the Service Provider and the Company or any Affiliate of the Company, on
the date of Termination of Employment, or if no such definition or employment
agreement exists, “Cause” means conduct amounting to (i) fraud or dishonesty
against the Company or any Affiliate of the Company, (ii) Service Provider’s
willful misconduct, repeated refusal to follow the reasonable directions of a
member of the Board or knowing violation of law in the course of performance of
the duties of Service Provider’s employment with the

 



--------------------------------------------------------------------------------



 



Company any Affiliate of the Company, (iii) repeated absences from work without
a reasonable excuse, (iv) intoxication with alcohol or drugs while on the
Company’s or any Affiliate of the Company’s premises, (v) a conviction or plea
of guilty or nolo contendere to a felony or a crime involving dishonesty, or
(vi) a material breach or violation of the terms of any employment or other
agreement to which Service Provider and the Company, or, if applicable, any
Affiliate of the Company are parties.
     2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
     2.9 “Committee” means the Compensation Committee of the Board.
     2.10 “Company” means CapitalSource Inc.
     2.11 “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company.
     2.12 “Covered Employee” means a Grantee who is a Covered Employee within
the meaning of Section 162(m)(3) of the Code.
     2.13 “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any Affiliate of the Company for
the Service Provider. If no long-term disability plan or policy was ever
maintained on behalf of the Service Provider, Disability shall mean that
condition described in Code Section 22(e)(3), as amended from time to time. In
the event of a dispute, the determination of Disability shall be made by the
Board and shall be supported by advice of a physician competent in the area to
which such Disability relates.
     2.14 “Dividend Equivalent” means a right, granted to a Grantee under
Section 14 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
     2.15 “Effective Date” means January 25, 2006.
     2.16 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
     2.17 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
The Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (if there is more than one such
exchange or market the Board shall determine the appropriate exchange or market)
on the Grant Date or such other determination date (or if there is no such
reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of

- 2 -



--------------------------------------------------------------------------------



 



Stock is reported for such trading day, on the next preceding day on which any
sale shall have been reported. If the Stock is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Stock as determined by the Board in good faith. Notwithstanding the
foregoing, for Options with a Grant Date of the date of the assumption of the
Plan by the Company from CapitalSource Holdings LLC, Fair Market Value on such
Grant Date shall be the price per share at which the Company agrees to sell
Stock in the Company’s initial public offering as set forth in the underwriting
agreement among the Company, the selling stockholders named therein and the
representatives of the several underwriters named in a schedule thereto.
     2.18 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.
     2.19 “Grant Date” means, as determined by the Board or the Committee, the
latest to occur of (i) the date as of which the Board or such Committee approves
an Award, (ii) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6 hereof, or (iii) such other date as
may be specified by the Board or such Committee.
     2.20 “Grantee” means a person who receives or holds an Award under the
Plan.
     2.21 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
     2.22 “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.
     2.23 “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.
     2.24 “Option Price” means the purchase price for each share of Stock
subject to an Option.
     2.25 “Other Agreement” shall have the meaning set forth in Section 16
hereof.
     2.26 “Outside Director” means a member of the Board who is not an officer
or employee of the Company.
     2.27 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 15) over a performance period of more
than one year.
     2.28 “Plan” means this CapitalSource Inc. Third Amended and Restated Equity
Incentive Plan.
     2.29 “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock.
     2.30 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.

- 3 -



--------------------------------------------------------------------------------



 



     2.31 “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 11 hereof.
     2.32 “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section 10 hereof.
     2.33 “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
     2.34 “Service” means service as an employee, officer, Outside Director or
other Service Provider of the Company or an Affiliate. Unless otherwise stated
in the applicable Award Agreement, a Grantee’s change in position or duties
shall not result in interrupted or terminated Service, so long as such Grantee
continues to be an employee, officer, Outside Director or other Service Provider
of the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.
     2.35 “Service Provider” means an employee, officer or Outside Director of
the Company or an Affiliate, or an individual who is a consultant or adviser
providing services to the Company or an Affiliate.
     2.36 “Stock” means the common stock, par value $.01 per share, of the
Company.
     2.37 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 10 hereof.
     2.38 “Stock Unit” means a bookkeeping entry representing the equivalent of
a share of Stock, awarded to a Grantee pursuant to Section 11 hereof.
     2.39 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.
     2.40 “Termination Date” means the date upon which an Option shall terminate
or expire, as set forth in Section 8.3 hereof.
     2.41 “Ten Percent Stockholder” means an employee who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
     2.42 “Unrestricted Stock” means an Award pursuant to Section 12 hereof.

- 4 -



--------------------------------------------------------------------------------



 



3. ADMINISTRATION OF THE PLAN
     3.1. Board
     The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s amended and
restated certificate of incorporation and amended and restated by-laws and
applicable law. The Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement, and shall have full power and authority to
take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Award or any Award Agreement. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s amended and restated certificate of incorporation and amended
and restated by-laws and applicable law. The interpretation and construction by
the Board of any provision of the Plan, any Award or any Award Agreement shall
be final and conclusive.
     3.2. Committee.
     The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the amended and restated certificate of incorporation
and amended and restated by-laws of the Company and applicable law. The Board
may also appoint one or more separate committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, who may
administer the Plan with respect to employees or other Service Providers who are
not officers or directors of the Company, may grant Awards under the Plan to
such employees or other Service Providers, and may determine all terms of such
Awards. In addition, the Committee may delegate to one or more executive
officers of the Company the authority to grant Awards to employees or other
Service Providers who are not officers or directors of the Company. Such
delegation shall specify the maximum number of shares of Stock that may be
granted by such officer(s), as well as the time period during which the
delegation shall remain in effect. In the event that the Plan, any Award or any
Award Agreement entered into hereunder provides for any action to be taken by or
determination to be made by the Board, such action may be taken or such
determination may be made by the Committee if the power and authority to do so
has been delegated to the Committee by the Board as provided for in this
Section. Unless otherwise expressly determined by the Board, any such action or
determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate its authority under the Plan
to a member of the Board.
     3.3. Terms of Awards.
     Subject to the other terms and conditions of the Plan, the Board shall have
full and final authority to:
     (i) designate Grantees,
     (ii) determine the type or types of Awards to be made to a Grantee,
     (iii) determine the number of shares of Stock to be subject to an Award,
     (iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof)

- 5 -



--------------------------------------------------------------------------------



 



relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto, and any terms or conditions that may be
necessary to qualify Options as Incentive Stock Options),
     (v) prescribe the form of each Award Agreement evidencing an Award, and
     (vi) amend, modify, or supplement the terms of any outstanding Award,
subject to Section 8.9. Such authority specifically includes the authority, in
order to effectuate the purposes of the Plan but without amending the Plan, to
modify Awards to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom.
     The Board shall have the right, in its discretion, to make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate, or any business entity to be acquired by the Company or an
Affiliate. The Committee may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate thereof or any confidentiality obligation with respect
to the Company or any Affiliate thereof or otherwise in competition with the
Company or any Affiliate thereof, to the extent specified in such Award
Agreement applicable to the Grantee. Furthermore, the Company may annul an Award
if the Grantee is an employee of the Company or an Affiliate thereof and is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable. The grant of any Award shall be contingent upon the Grantee
executing the appropriate Award Agreement.
     3.4. Deferral Arrangement.
     The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans. Any such deferrals shall be made in a
manner that complies with Code Section 409A.
     3.5. No Liability.
     No member of the Board or of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award or
Award Agreement.
4. STOCK SUBJECT TO THE PLAN
     Subject to adjustment as provided in Section 18 hereof, the number of
shares of Stock available for issuance under the Plan shall be thirty three
million (33,000,000). Any shares of Stock that are subject to Awards of Options
shall be counted against this limit as one (1) share for every one (1) share
issued. With respect to Stock Appreciation Rights, when a stock-settled Stock
Appreciation Right grant is exercised, the shares subject to such award will be
counted against the maximum share limitations as one (1) share for every share
subject thereto, regardless of the number of shares actually issued to settle
the Stock Appreciation Right upon exercise. Any shares that are subject to
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as one and one-half (11/2) shares for every one (1) share granted.
Stock issued or to be issued under the Plan shall be authorized but unissued
shares or treasury shares. If any shares covered by an Award are not purchased
or are forfeited, if an Award is settled in cash or if an Award otherwise
terminates without delivery of any Stock subject thereto, then the number

- 6 -



--------------------------------------------------------------------------------



 



of shares of Stock counted against the aggregate number of shares available
under the Plan with respect to such Award shall, to the extent of any such
forfeiture, cash payment or termination, again be available for making Awards
under the Plan. Any shares of Stock that again become available for grant
pursuant to this Article 4 shall be added back as one (1) share if such shares
were subject to Options or Stock Appreciation Rights granted under the Plan, and
as one and one-half (11/2) shares if such shares were subject to Awards other
than Options or Stock Appreciation Rights granted under the Plan. Shares issued
pursuant to Awards granted in substitution for awards held by employees of a
business entity acquired by the Company or an Affiliate shall not count against
the shares available for issuance under the Plan.
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
     5.1. Effective Date.
     The amendment and restatement of the Plan shall be effective as of the
Effective Date, subject to approval of the Plan by the Company’s stockholders
within one year of the Effective Date. Upon approval of the Plan by the
stockholders of the Company as set forth above, all Awards made under the Plan
on or after the Effective Date shall be fully effective as if the stockholders
of the Company had approved the Plan on the Effective Date. If the stockholders
fail to approve the amendment and restatement of the Plan within one year after
the Effective Date, any Awards made hereunder after the Effective Date shall be
null and void and of no effect.
     5.2. Term.
     The Plan shall terminate automatically on August 6, 2016 and may be
terminated on any earlier date as provided in Section 5.3.
     5.3. Amendment and Termination of the Plan
     The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board or required by applicable law. In addition, an
amendment will be contingent on approval of the Company’s stockholders if the
amendment would (i) materially increase the benefits accruing to participants
under the Plan, (ii) materially increase the aggregate number of shares of Stock
that may be issued under the Plan, or (iii) materially modify the requirements
as to eligibility for participation in the Plan. No Awards shall be made after
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.
6. AWARD ELIGIBILITY AND LIMITATIONS
     6.1. Service Providers; Outside Directors; Other Persons
     Subject to this Section 6, Awards may be made under the Plan to: (i) any
Service Provider to the Company or of any Affiliate, including any such Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time and (ii) any other

- 7 -



--------------------------------------------------------------------------------



 



individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board.
     6.2. Successive Awards.
     An eligible person may receive more than one Award, subject to such
restrictions as are provided herein.
     6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards.
     (i) the maximum number of shares of Stock subject to Options or SARs that
can be issued under the Plan to any person eligible for an Award under Section 6
hereof is ten million (10,000,000) in any three consecutive calendar years;
     (ii) the maximum number of shares that can be issued under the Plan, other
than pursuant to an Option, SAR or time-vested Restricted Stock grant, to any
person eligible for an Award under Section 6 hereof is one million (1,000,000)
in any three consecutive calendar years; and
     (iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any fiscal year by any one Grantee shall be $5,000,000 and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period by any one Grantee shall be $5,000,000.
     The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 18 hereof.
     6.4. Limitations on Incentive Stock Options.
     An Option shall constitute an Incentive Stock Option only (i) if the
Grantee of such Option is an employee of the Company or any Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.
     6.5. Stand-Alone, Additional, Tandem, and Substitute Awards
     Awards granted under the Plan may, in the discretion of the Board, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate, or any other right of a Grantee to receive payment from the
Company or any Affiliate. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Board shall require the surrender of such other
Award in consideration for the grant of the new Award. In addition, Awards may
be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Company or any Affiliate. Notwithstanding
Sections 8.1 and 10.1, the Option Price of an Option or the grant price of an
SAR that is a Substitute Award may be less than 100% of the Fair Market Value of
a share of Common Stock on the original date of grant; provided, that, the
Option Price or grant price is determined in accordance with the principles of
Code Section 424 and the regulations thereunder.

- 8 -



--------------------------------------------------------------------------------



 



7. AWARD AGREEMENT
     Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.
8. TERMS AND CONDITIONS OF OPTIONS
     8.1. Option Price
     The Option Price of each Option shall be fixed by the Board and stated in
the Award Agreement evidencing such Option. The Option Price of each Option
shall be at least the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that a Grantee is a Ten Percent
Stockholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date. In no case shall
the Option Price of any Option be less than the par value of a share of Stock.
     8.2. Vesting.
     Subject to Sections 8.3 and 18 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.
     8.3. Term.
     Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Board and stated in the Award Agreement relating to such Option (the
“Termination Date”); provided, however, that in the event that the Grantee is a
Ten Percent Stockholder, an Option granted to such Grantee that is intended to
be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.
     8.4. Termination of Service.
     Each Award Agreement shall set forth the extent to which the Grantee shall
have the right to exercise the Option following termination of the Grantee’s
Service. Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service. An
Option that is intended to be an Incentive Stock Option shall no longer be
exercisable as an Incentive Stock Option ninety (90) days after the termination
of the Grantee’s Service.

- 9 -



--------------------------------------------------------------------------------



 



     8.5. Limitations on Exercise of Option.
     Notwithstanding any other provision of the Plan, in no event may any Option
be exercised, in whole or in part, ten years following the Grant Date, or after
the occurrence of an event referred to in Section 18 hereof which results in
termination of the Option.
     8.6. Method of Exercise.
     An Option that is exercisable may be exercised by the Grantee’s delivery to
the Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised.
     8.7. Rights of Holders of Options
     Unless otherwise stated in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 18 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.
     8.8. Delivery of Stock Certificates.
     Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price, such Grantee shall be entitled to the issuance of a
stock certificate or certificates evidencing his or her ownership of the shares
of Stock subject to the Option. Notwithstanding any other provision of this Plan
to the contrary, the Company may elect to satisfy any requirement under this
Plan for the delivery of stock certificates through the use of book-entry.
     8.9. No Option Repricing.
     Notwithstanding any other provision in the Plan to the contrary, the Option
Price of an Option may not be amended or modified after the Grant Date, and an
Option may not be surrendered in consideration of or exchanged for cash, other
Awards or a new option having an Option Price below that of the Option which was
surrendered or exchanged without approval of the Company’s stockholders.
9. TRANSFERABILITY OF OPTIONS
     9.1. Transferability of Options
     Except as provided in Section 9.2, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 9.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

- 10 -



--------------------------------------------------------------------------------



 



     9.2. Family Transfers.
     If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of an Option which is not an Incentive Stock Option
to any Family Member. For the purpose of this Section 9.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 9.2, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. Subsequent transfers of transferred Options are prohibited except
to Family Members of the original Grantee in accordance with this Section 9.2 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.
10. STOCK APPRECIATION RIGHTS
          The Board is authorized to grant Stock Appreciation Rights (“SARs”) to
Grantees on the following terms and conditions:
     10.1. Right to Payment.
     A SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one share of
Stock on the date of exercise over (B) the grant price of the SAR, as determined
by the Board. The Award Agreement for an SAR shall specify the grant price of
the SAR, which shall be at least the Fair Market Value of a share of Stock on
the Grant Date.
     10.2. Other Terms.
     The Board shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement which may be cash or Stock, method by or forms in which Stock will be
delivered or deemed to be delivered to Grantees, whether or not a SAR shall be
in tandem or in combination with any other Award, and any other terms and
conditions of any SAR, provided, however, that each SAR granted under the Plan
shall terminate, and all rights to acquire shares of Stock thereunder shall
cease, upon the expiration of ten years from the date such SAR is granted.
     10.3. No SAR Repricing.
     Notwithstanding any other provision in the Plan to the contrary, the grant
price of an SAR may not be amended or modified after the Grant Date, and an SAR
may not be surrendered in consideration of or exchanged for cash, other Awards
or a new SAR having an grant price below that of the SAR which was surrendered
or exchanged without approval of the Company’s stockholders.

- 11 -



--------------------------------------------------------------------------------



 



11. RESTRICTED STOCK AND STOCK UNITS
     11.1. Grant of Restricted Stock or Stock Units.
     The Board may from time to time grant Restricted Stock or Stock Units to
persons eligible to receive Awards under Section 6 hereof, subject to such
restrictions, conditions and other terms, if any, as the Board may determine.
     11.2. Restrictions.
     At the time a grant of Restricted Stock or Stock Units is made, the Board
may, in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 15.1 and 15.2.
Notwithstanding the foregoing and other than in the case of employees
newly-hired by the Company, Restricted Stock that vests solely by the passage of
time shall not vest in full in less than three (3) years from the Grant Date.
Restricted Stock for which vesting may be accelerated may be accelerated by
achieving performance targets shall not vest in full in less than one (1) year
from the Grant Date. Neither Restricted Stock nor Stock Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
restricted period or prior to the satisfaction of any other restrictions
prescribed by the Board with respect to such Restricted Stock or Stock Units.
     11.3. Restricted Stock Certificates.
     The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company, or his delegate, shall hold such
certificates for the Grantee’s benefit until such time as the Restricted Stock
is forfeited to the Company or the restrictions lapse, or (ii) such certificates
shall be delivered to the Grantee, provided, however, that all such
certificates, regardless of whether held by the Secretary, his delegate or
delivered to the Grantee, shall bear a legend or legends that comply with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.
     11.4. Rights of Holders of Restricted Stock.
     Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant. Holders of
Restricted Stock may not make an election under Code Section 83(b) with regard
to the grant of Restricted Stock, and any holder who attempts to make such an
election shall forfeit the Restricted Stock.

- 12 -



--------------------------------------------------------------------------------



 



11.5. Rights of Holders of Stock Units.
          11.5.1. No Voting and Dividend Rights.
     Unless the Board otherwise provides in an Award Agreement, holders of Stock
Units shall have no rights as stockholders of the Company. The Board may provide
in an Award Agreement evidencing a grant of Stock Units that the holder of such
Stock Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Stock, a cash payment for each Stock Unit held equal
to the per-share dividend paid on the Stock. Such Award Agreement may also
provide that such cash payment will be deemed reinvested in additional Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.
          11.5.2. Creditor’s Rights.
     A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
     11.6. Termination of Service.
     Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
     11.7. Purchase of Restricted Stock.
     The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section 13 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.
     11.8. Delivery of Stock.
     Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock or Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be. Stock
Units may also be settled in cash upon the determination of the Board or as
specified in the applicable Award Agreement.
12. UNRESTRICTED STOCK AWARDS
     The Board may, in its sole discretion, grant to any Grantee under the Plan
(or sell at par value or such other higher purchase price determined by the
Board) (i) an Unrestricted Stock Award pursuant to which such Grantee may
receive shares of Stock free of any restrictions (“Unrestricted Stock”) or
(ii) a

- 13 -



--------------------------------------------------------------------------------



 



Restricted Stock Award that vests more rapidly than the vesting provisions set
forth in Section 11.2 hereof, provided that Awards pursuant to (i) and (ii), in
the aggregate, may not exceed five percent (5%) of the total number of shares
available for issuance under the Plan as set forth in Section 4 hereof, subject
to adjustment as provided in Section 18 hereof. Unrestricted Stock Awards and
Restricted Stock Awards may be granted or sold as described in the preceeding
sentence in respect of past services and other valid consideration, or in lieu
of, or in addition to, any cash compensation due to such Grantee.
13. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
     13.1. General Rule.
     Payment of the Option Price for the shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock shall be made
in cash or in cash equivalents acceptable to the Company.
     13.2. Surrender of Stock.
     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Stock may be made all or in part through the tender to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which the Option Price or Purchase Price has been paid thereby, at
their Fair Market Value on the date of exercise. In addition, and also only to
the extent the Award Agreement so provides, payment of the Option Price may be
made by requesting that the Company withhold shares of Stock that would
otherwise be deliverable pursuant to the exercise of the Option, which shares
shall be valued at their Fair Market Value on the date of exercise.
     13.3. Cashless Exercise.
     With respect to an Option only (and not with respect to Restricted Stock),
to the extent the Award Agreement so provides and subject to compliance with
applicable law, payment of the Option Price for shares purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 19.3.
     13.4. Other Forms of Payment.
     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

- 14 -



--------------------------------------------------------------------------------



 



14. DIVIDEND EQUIVALENT RIGHTS
     14.1. Dividend Equivalent Rights.
     A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the grant. Dividend Equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Stock, which may thereafter
accrue additional equivalents. Any such reinvestment shall be at Fair Market
Value on the date of reinvestment. Dividend Equivalent Rights may be settled in
cash or Stock or a combination thereof, in a single installment or installments,
all determined in the sole discretion of the Board. Subject to Code
Section 409A, a Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
award, and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other award. A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from such other award.
     14.2. Termination of Service.
     Except as may otherwise be provided by the Board either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.
15. PERFORMANCE AND ANNUAL INCENTIVE AWARDS
     15.1. Performance Conditions
          The right of a Grantee to exercise or receive a grant or settlement of
any Award, and the timing thereof, may be subject to such performance conditions
as may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 15.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.
     15.2. Performance or Annual Incentive Awards Granted to Designated Covered
Employees
          If and to the extent that the Committee determines that a Performance
or Annual Incentive Award to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m),

- 15 -



--------------------------------------------------------------------------------



 



the grant, exercise and/or settlement of such Performance or Annual Incentive
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 15.2.
          15.2.1. Performance Goals Generally.
     The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 15.2. Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards. Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.
          15.2.2. Business Criteria.
     One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) total
stockholder return; (2) such total stockholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 Stock Index; (3) net income; (4) pretax
earnings; (5) earnings before interest expense and taxes (EBIT), (6) earnings
before interest expense, taxes, depreciation and amortization (EBITDA);
(7) pretax operating earnings after interest expense and before bonuses, service
fees, and extraordinary or special items; (8) operating margin; (9) earnings per
share; (10) return on equity; (11) return on assets, (12) return on capital;
(13) return on investment; (14) operating earnings; (15) working capital;
(16) ratio of debt to stockholders’ equity, (17) revenue; (18) book value and
(19) funds from operations (FFO).
          15.2.3. Timing For Establishing Performance Goals.
     Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).
          15.2.4. Performance or Annual Incentive Award Pool.
     The Committee may establish a Performance or Annual Incentive Award pool,
which shall be an unfunded pool, for purposes of measuring Company performance
in connection with Performance or Annual Incentive Awards.
          15.2.5. Settlement of Performance or Annual Incentive Awards; Other
Terms.
     Settlement of such Performance or Annual Incentive Awards shall be in cash,
Stock, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards. The
Committee shall specify the circumstances in which such Performance or Annual
Incentive

- 16 -



--------------------------------------------------------------------------------



 



Awards shall be paid or forfeited in the event of termination of Service by the
Grantee prior to the end of a performance period or settlement of Performance
Awards.
     15.3. Written Determinations.
          All determinations by the Committee as to the establishment of
performance goals, the amount of any Performance Award pool or potential
individual Performance Awards and as to the achievement of performance goals
relating to Performance Awards, and the amount of any Annual Incentive Award
pool or potential individual Annual Incentive Awards and the amount of final
Annual Incentive Awards, shall be made in writing in the case of any Award
intended to qualify under Code Section 162(m). To the extent required to comply
with Code Section 162(m), the Committee may delegate any responsibility relating
to such Performance Awards or Annual Incentive Awards.
     15.4. Status of Section 15.2 Awards Under Code Section 162(m)
          It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Section 15.2 hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 15.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
16. PARACHUTE LIMITATIONS
     Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract or
understanding between the Grantee and the Company or any Affiliate that
expressly addresses Section 280G of the Code (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Grantee (including groups or
classes of Grantees or beneficiaries of which the Grantee is a member), whether
or not such compensation is deferred, is in cash, or is in the form of a benefit
to or for the Grantee (a “Benefit Arrangement”), if the Grantee is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any
Option, Restricted Stock or Stock Unit held by that Grantee and any right to
receive any payment or other benefit under this Plan shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for the Grantee under this Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this Plan
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect (a “Parachute Payment”) and (ii) if, as a result
of receiving a Parachute Payment, the aggregate after-tax amounts received by
the Grantee from the Company under this

- 17 -



--------------------------------------------------------------------------------



 



Plan, all Other Agreements, and all Benefit Arrangements would be less than the
maximum after-tax amount that could be received by the Grantee without causing
any such payment or benefit to be considered a Parachute Payment. In the event
that the receipt of any such right to exercise, vesting, payment, or benefit
under this Plan, in conjunction with all other rights, payments, or benefits to
or for the Grantee under any Other Agreement or any Benefit Arrangement would
cause the Grantee to be considered to have received a Parachute Payment under
this Plan that would have the effect of decreasing the after-tax amount received
by the Grantee as described in clause (ii) of the preceding sentence, then the
Grantee shall have the right, in the Grantee’s sole discretion, to designate
those rights, payments, or benefits under this Plan, any Other Agreements, and
any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment.
17. REQUIREMENTS OF LAW
     17.1. General.
     The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Award
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Award. Specifically, in connection with the Securities Act, upon the
exercise of any Option or the delivery of any shares of Stock underlying an
Award, unless a registration statement under such Act is in effect with respect
to the shares of Stock covered by such Award, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.
     17.2. Rule 16b-3.
     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may

- 18 -



--------------------------------------------------------------------------------



 



exercise its discretion to modify this Plan in any respect necessary to satisfy
the requirements of, or to take advantage of any features of, the revised
exemption or its replacement.
18. EFFECT OF CHANGES IN CAPITALIZATION
     18.1. Changes in Stock.
     If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Awards may be made under the Plan shall be adjusted
proportionately and accordingly by the Company. In addition, the number and kind
of shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Exercise Price payable
with respect to shares that are subject to the unexercised portion of an
outstanding Option or SAR, as applicable, but shall include a corresponding
proportionate adjustment in the Option Price or SAR Exercise Price per share.
The conversion of any convertible securities of the Company shall not be treated
as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Company shall in such manner as the Company
deems appropriate, adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the exercise price of outstanding Options and
SARs to reflect such distribution.
     18.2. Changes in Capitalization; Merger; Liquidation.
     (a) In the event of a merger, consolidation, reorganization or other
Corporate Transaction of the Company, the Board may make such adjustments with
respect to Awards and take such other action as it deems necessary or
appropriate to reflect such merger, consolidation, reorganization or other
Corporate Transaction, including, without limitation, the substitution of new
awards, the termination or the adjustment of outstanding awards, the
acceleration of Awards or the removal of restrictions on outstanding Awards, all
as may be provided in the applicable Award Agreement or, if not expressly
addressed therein, as the Board subsequently may determine in the event of any
such transaction.
     (b) In addition to or instead of any adjustments authorized in Section
18.1(a) above, in the event of a merger, consolidation, reorganization or other
Corporate Transaction of the Company, the Board may elect, in its sole
discretion, to cancel or repurchase any outstanding Awards issued under the Plan
and pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value (as determined by the Board acting
in good faith), in the case of an Award consisting of Restricted Stock or Stock
Units, equal to the formula or fixed price per share paid to holders of the
Stock in connection with such transaction and, in the case of Options, equal to
the product of the number of shares of Stock subject to the Option (the “Option
Stock”) multiplied by the amount, if any, by which (I) the formula or fixed
price per share of Stock paid to holders of Stock pursuant to such transaction
exceeds (II) the Option Price applicable to such Option. Notwithstanding the
foregoing, Stock Units shall be cancelled on a Corporate Transaction

- 19 -



--------------------------------------------------------------------------------



 



only to the extent such Corporate Transaction constitutes a “change in control
event” within the meaning of Code Section 409A.
     18.3. Adjustments.
     Adjustments under this Section 18 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those described in
Section 18.
     18.4. No Limitations on Company.
     The existence of this Plan and the Awards granted pursuant to this Plan
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
act or proceeding.
19. GENERAL PROVISIONS
     19.1. Disclaimer of Rights
     No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.
     19.2. Nonexclusivity of the Plan
     Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

- 20 -



--------------------------------------------------------------------------------



 



     19.3. Withholding Taxes
     The Company or an Affiliate, as the case may be, shall have the right to
deduct or withhold from payments of any kind otherwise due to a Grantee
(including by withholding shares of Stock otherwise deliverable under an Award)
any Federal, state, or local taxes of any kind required by law to be withheld
with respect to the vesting of or other lapse of restrictions applicable to an
Award or upon the issuance of any shares of Stock upon the exercise of an Option
or pursuant to an Award. At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 19.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.
     19.4. Captions
     The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.
     19.5. Other Provisions
     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.
     19.6. Number And Gender
     With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.
     19.7. Severability
     If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.
     19.8. Governing Law
     The validity and construction of this Plan and the instruments evidencing
the Award hereunder shall be governed by the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.

- 21 -



--------------------------------------------------------------------------------



 



     19.9. Code Section 409A
     The Board or the Committee, as applicable, intends to comply with
Section 409A of the Code, or an exemption to Section 409A, with regard to Awards
hereunder that constitute nonqualified deferred compensation within the meaning
of Section 409A. To the extent that the Board or the Committee, as applicable,
determines that a Grantee would otherwise be subject to the additional 20% tax
imposed on certain nonqualified deferred compensation plans pursuant to
Section 409A as a result of any provision of any Award granted under this Plan,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Board or the Committee, as applicable.

- 22 -